DETAILED ACTION
This Office Action is in response to the amendment filed on 12/30/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restrictions
Applicant’s election without traverse of the group I invention (claims 1 - 18) in the reply filed on 12/30/2020 is acknowledged. Accordingly, claims 19 - 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of before forming the first gate structure and the second gate structure, further forming a dielectric layer having a first gate opening and a second gate opening on the semiconductor substrate must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 - 4 and 17 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2016/0365292 A1) in views of Hoentschel et al. (US 2016/0254382 A1) and Kamath  et al. (US 6,521,549 B1).

With regard to claim 1, Cheng discloses a method for fabricating a semiconductor device, comprising: 
providing a semiconductor substrate 10 having a logic region (L region) and a peripheral region (R region) (Fig. 6A); 
forming initial fins 14L/14R and an isolation structure 20P on the logic region and the peripheral region of the semiconductor substrate, and the isolation structure covers portions of sidewall surfaces of the initial fins (Fig. 6A); 
forming a protective layer 18P on the sidewall surfaces of the initial fin 14R
removing the initial fin in the peripheral region to form a trench with a bottom surface lower than a top surface of the isolation structure in the protective layer in the peripheral region (Fig. 7B); 
forming a modified fin 24P made of a single material in the trench (Fig. 9B); 
removing the protective layer to expose top and sidewall surfaces of the modified fin (Fig. 10B); 
forming a first gate structure having a first gate dielectric layer 26 and surrounding the fin layers (whole fin) in the logic region across the initial fin in the logic region (Fig. 11B); 
forming a second gate structure having a second gate dielectric layer 26 across the modified fins (Fig. 12B).  
Cheng fails to show the initial fin consists of a plurality of first fin layers and second fin layers stacked along a normal of a surface of the semiconductor substrate, a second fin layer is formed between two adjacent first fin layers, and a thickness of the second gate dielectric layer is greater than a thickness of the first gate dielectric layer.
Hoentschel discloses a fin 22 consist of a plurality of first fin layers 12 and second fin layers 14 stacked along a normal of a surface of a semiconductor substrate 10, a second fin layer is formed between two adjacent first fin layers (Hoentschel Fig. 11).
Hoentschel teaches that the fin layer stack formed nanowire channels of the transistor, such technique allows for further scaling of integrated circuits (Hoentschel 0004).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hoentschel’s teachings with the invention of Cheng to further reduce size of the integrated circuits.
Kamath discloses a circuit 20 comprising a second gate dielectric 46 is thicker than a first 36 (Kamath Fig. 1).
Kamath teaches that transistors with different thicknesses gate dielectric can meet different functional requirements, combining these transistors on an IC will simplify the construction of electrical devices which require perform different functions (Kamath col. 1, line 53).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kamath’s teachings with the inventions of Cheng and Hoentschel to simplify the construction of electrical devices that require perform different functions.
With regard to claim 3, Cheng discloses the protective layer 18 also covers top and sidewall surfaces of the initial fin 14L in the logic region (Cheng Fig. 4B).
With regard to claim 4, Cheng discloses the protective layer 18 is made of one of silicon oxide, silicon nitride, silicon oxynitride, silicon oxycarbide, silicon carbonitride and silicon oxynitride (Cheng 0062).  
With regard to claim 17, Hoentschel discloses forming the initial fins comprises:   
forming a fin material film having a plurality of first fin films 12 stacked along the normal of the surface of the semiconductor substrate 10 and a second fin film 14 between two adjacent first fin films on the semiconductor substrate; 
forming a patterned layer 24 on the fin material film; 
etching the fin material film using the patterned layer as an etching mask to form the initial fins 22, wherein the first fin films are formed into first fin layers and the second fin films are formed into second fin layers (Hoentschel 0025, Fig. 4).  
With regard to claim 18, Hoentschel discloses the first fin layers 12 and the second fin 14 are made of different materials; the first fin layers are made of single crystal silicon or single crystal silicon germanium; and the second fin layers are made of single crystal silicon or single crystal silicon germanium (Hoentschel 0024).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Hoentschel, and Kamath,  further in view of Adam et al. (US 2013/0207226 A1).

With regard to claim 2, Cheng, Hoentschel, and Kamath fail to show the modified fin is formed in the trench by an epitaxial growth process.  
Adam discloses that growing an epitaxial insulating layer on a semiconductor is known (Adam 0005).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to epitaxial grow modified fin 24P in the trench of Cheng. KSR Int’l Co. v. Teleflex Inc. 550 U.S.__, 82 USPQ2d 1385 (Supreme Court 2007).
Allowable Subject Matter
Claims 5 - 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T/Examiner, Art Unit 2814                                                                                                                                                                                                        February 26, 2021